Citation Nr: 1227935	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis media.

2.  Entitlement to service connection for otosclerosis, including as secondary to service-connected disability.

3.  Entitlement to service connection for peripheral vestibular disorder, including as secondary to service connected disability.

4.  Entitlement to service connection for neuralgia, including as secondary to service-connected disability.

5.  Entitlement to service connection for migraine headaches, including as secondary to service-connected disability.

6.  Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease.

7.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with anxiety.

8.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2012, the Veteran withdrew his previous request for a Board hearing.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The Veteran's claim to reopen and his claim for a higher rating for hypertensive heart disease are decided herein while the other matters on appeal are addressed in the Remand that follows the Order section below.


FINDINGS OF FACT

1.  In an unappealed September 1987 rating decision, the RO denied entitlement to service connection for chronic otitis media. 

2.  The evidence associated with the claims file subsequent to the September 1987 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for otitis media.

3.  Hypertensive heart disease is manifested by some functional impairment but the Veteran's workload is better than 5 METs and there is no evidence of acute congestive heart failure, left ventricular dysfunction, or a history of systolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for otitis media.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for a disability rating in excess of 30 percent for hypertensive heart disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record shows that the Veteran was required all required notice in response to his claim to reopen in a letter mailed in July 2009, prior to the initial adjudication of the claim to reopen.  Although he was not provided all required notice in response to his claim for an increased rating until September 2008, after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service, VA, and private treatment records have been obtained.  Furthermore, the Veteran was afforded a VA examination regarding his hypertensive heart disease in April 2006.  As it was conducted by a medical professional, who reviewed the claims file, took history from the Veteran, and conducted a thorough examination, the examination is adequate.

The Veteran was not afforded a VA examination in response to his claim to reopen but VA is not obliged to provide a VA examination in connection with a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

I.  Analysis

Chronic Otitis Media

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1987 rating decision, the RO denied a claim of entitlement to service connection for residuals of otitis media.  The RO indicated that there was no evidence of this condition in service.  The Veteran did not appeal this decision.  The evidence associated with the claims file at the time of this denial included the Veteran's service treatment records, which revealed no record of treatment or complaints related to the Veteran's ears.  Also associated with the claims file were private and VA medical records showing a diagnosis of chronic otitis.  Additionally, the Veteran underwent a VA examination in January 1987, at which time the examiner opined that the Veteran's hearing impairment was primarily due to serious otitis media, which was secondary to chronic nasopharangitis and tonsillitis, which were not related to service.

Records added to the claims file since the September 1987 rating decision include additional treatment records showing that the Veteran complained of various ear symptoms.  November and December 2008 medical records contain diagnoses of otitis media.  In December 2009 and June 2010 written statements, the Veteran contended that his otitis media had a direct connection to a gunshot fired near his right ear during service.

The Board finds that the evidence received since the September 1987 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  New competent evidence relating the Veteran's otitis media to his active service or to any service-connected disability has not been added to the record.  While the Veteran asserted that his otitis media was due to acoustic trauma in service, he had already asserted such a relationship prior to September 1987.  Therefore, the evidence added to the record is not new and material. 

Accordingly, reopening of the claim is not warranted.

Hypertensive Heart Disease

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertensive heart disease is rated 30 percent disabling under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007 (2011).  A 30 percent disability rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; of there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; of there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

In a November 1987 rating decision, the RO awarded service connection for hypertension and assigned a noncompensable evaluation.

In an August 1990 rating decision, the RO assigned a 10 percent disability rating for the Veteran's hypertension.

In an April 1997 rating decision, the RO recharacterized the Veteran's hypertension as hypertensive heart disease and assigned a 30 percent rating.

A July 2005 VA outpatient treatment record shows that the Veteran had hypertension with moderate control.  His blood pressure was 136/66.

In April 2006, the Veteran underwent VA examination for hypertension and for his heart.  He was currently treated for his hypertension by a private doctor with a low-salt diet and prescription medication.  The diagnosis was hypertension under control.  Blood pressure taken three times was essentially normal at 126/70, 120/70, and 120/70.  On examination for his heart, the Veteran reported having hypercholesterolemia since 1976 and diabetes since 1987.  He was told he had an enlarged heart by a private physician.  Estimated METs were 10.0.  An examination of the heart showed no cardiomegaly.  A separate April 2006 VA general medical examination report shows that the examiner commented that the Veteran's hypertensive vascular disease would negatively impact any occupational functioning.

September 2006 and December 2007 VA outpatient records show that the Veteran's hypertension was controlled on current medications.  His blood pressure was 136/70 and 116/76.

In a February 2008 written statement, the Veteran contended that his hypertension could not be stable, since his physician had to continuously increase his medication.

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's hypertensive heart disease.  Specifically, none of the criteria for the next higher 60 percent rating under Diagnostic Code 7007 is met.  The Veteran's estimated METs workload was 10.0 on examination in April 2006.  There is no lay or medical evidence of any congestive heart failure or left ventricular dysfunction.  The Veteran has never alleged that his disability is any worse than that which was shown on examination in April 2006.  Therefore, his disability does not meet any of the criteria necessary for a disability rating in excess of the currently assigned 30 percent under Diagnostic Code 7007.

Furthermore, while a separate rating for hypertensive vascular disease could be assigned because the criteria used to evaluate hypertension do not overlap with those for rating hypertensive heart disease, see 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria for a compensable rating under those criteria are not met.  A review of the claims file shows that the Veteran has never demonstrated diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  In fact, there are no readings contained in the claims file showing that this was the case.  The Veteran has been on medication for his hypertension for many years, and there is no lay or medical evidence suggesting that his diastolic pressure was predominantly 100 or more prior to beginning this medication.  As such, none of the rating criteria listed under Diagnostic Code 7101 are met such that a separate evaluation is warranted.

The Board notes the Veteran's contention that his hypertensive heart disease must have increased in severity, since his doctor has increased his medication.  However, the rating criteria are not based upon the amount of medication needed but rather on the symptomatology demonstrated.  The symptomatology simply does not support a finding that an increased or separate rating is warranted in this case.

Therefore, the Board concludes that the criteria for an increased rating were not shown during any definable period within the course of the appeal, so staged ratings are not for application.  Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria, and there are higher ratings based on additional symptomatology.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for rating higher than 30 percent for the service-connected hypertensive heart disease are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for otitis media is denied.

A disability rating in excess of 30 percent for hypertensive heart disease is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's remaining claims.

The record does not show that the Veteran has been provided adequate VCAA notice in response to his claims for secondary service connection.  In particular, the Board notes that the Veteran has asserted that his doctor has told him that some of the disabilities for which service connection is sought are secondary to currently service-connected disabilities.  The record does not show that the Veteran has been informed that he should request his doctor to submit a statement supporting his contention that the claimed disabilities are related to currently service-connected disabilities.

The Board further notes that since the last adjudication of the Veteran's claims for service connection for neuralgia and migraine headaches and for an increased rating for adjustment disorder with anxiety in May 2010, several VA treatment records pertinent to the Veteran's claims have been added to the claims file, and neither the Veteran nor his representative has waived RO review of this newly added evidence.  Furthermore, the new evidence suggests that the Veteran's psychiatric disability may have worsened in severity since he last underwent VA examination for his psychiatric disability in October 2009.  As such, the Board finds that a remand is necessary to afford him a new examination.

Additionally, a review of the VA Medical Center mental health treatment notes of record shows that the Veteran has received fairly regular mental health treatment at the VA Medical Center.  While records dated as recently as June 2012 are associated with the claims file, it appears that a full copy of the treatment records was last printed in November 2011.  Therefore, the Board finds that current mental health treatment notes should be obtained before a decision is rendered with regard to this issue.

Furthermore, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim being remanded; consideration of this matter must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following action:

1.  The RO or the AMC should provide the Veteran with all required notice in response to his claims for service connection on a secondary basis.  He should be specifically informed that he should request his doctor to submit a statement supporting the proposition that service-connected disability or disabilities caused or permanently worsened the disabilities for which the Veteran is seeking service connection.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include VA Medical Center mental health treatment notes.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected adjustment disorder with anxiety.  The claims files, to include a copy of any pertinent records in Virtual VA, should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


